                              UVJ
  Case 1:19-cr-00139-LEK Document
                          VI. -.  3 Filed 09/24/19 Page 1 of 2
                                   \   I                          PageID #: 5
        if i 'y n L.
                                                             FILEDINTHE
                                                      UNITED STATES DISTRICT COURT
KENJI M.PRICE #10523                                     DISTRICT OF HAWAII
ETnited States Attorney                                      SEP 2 ^ 2019
District of Hawaii                                       ^ o'clock and^min-DM
                                                           SUE BEITIA,CLERK
TIMOTHY VISSER                                                                ly
Trial Attorney
U.S. Department of Justice
Civil Rights Division, Criminal Section
950 Pennsylvania Avenue,NW
Washington, DC 20530
Telephone: (202)353-8175
Email: timothv.visser@usdoi.gov

THOMAS J. BRADY #4472                                              1
Assistant U.S. Attorney
Room 6-100,PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808)541-2850
Facsimile: (808)541-2958
Email: tom.bradv@usdoi.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA


                   IN THE UNITED STATES DISTRICT COURT


                          FOR THE DISTRICT OF HAWAII                   ,
                                           CR19 00139                  LEK
 UNITED STATES OF AMERICA                  CR. NO.


                       Plaintiff,          NOTICE REGARDING
                                           EAREIER CHARGES FILED
       vs.                                 AGAINST DEFENDANT


 REGINAED RAMONES,

                       Defendant.
    Case 1:19-cr-00139-LEK Document 3 Filed 09/24/19 Page 2 of 2        PageID #: 6




NOTICE REGARDING EARLIER CHARGES FILED AGAINST DEFENDANT

             The United States Attorney's Office notifies the United States District

Court for the District of Hawaii that the United States Attorney's Office is now

filing or has, within the last 14 days, filed an Information that names as a defendant

previously charged in a different Information or Indictment filed in this Court.

NAME OF DEFENDANT: REGINALD RAMONES


CASE NUMBER(S)IN WHICH DEFENDANT WAS PREVIOUSLY
CHARGED IN THIS DISTRICT: Cr. No. 19-00040 LEK


STATUS OF DEFENDANT(check as appropriate):

□      Prior Case(s) Closed and No Supervision Ongoing
□      Defendant Now Serving Custody Sentence in Prior Case(s)
□      Defendant on Supervised Release or Probation
8      Prior Case(s) Still Ongoing
□      Other (please explain; e.g.. Defendant now a fugitive)



       DATED: September 24, 2019, at Honolulu, Hawaii.

                                              KENJIM. PRICE
                                              United States Attorney
                                              District of Haws




                                                  THOMAS J. BE^Y
                                                 TIMOTHY VISSER
                                                 Assistant U.S. Attorney/
